            Case 2:16-cv-00287-cr Document 271 Filed 07/01/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT

  GARRET SITTS, et al.,

            Plaintiffs,

  v.
                                                            Civil Action No. 2:16-cv-00287-cr

   DAIRY FARMERS OF AMERICA, INC. and
   DAIRY MARKETING SERVICES, LLC,

            Defendants.


                          DECLARATION OF ALFRED C. PFEIFFER JR.

       I, Alfred C. Pfeiffer Jr., do declare and state as follows:

       1.        I am a partner with the law firm of Latham & Watkins LLP, which has been retained

by Dairy Farmers of America, Inc. and Dairy Marketing Services, LLC (collectively “DFA”) in

connection with this Action. I submit this declaration in support of DFA’s concurrently filed

Opposition to Plaintiffs’ Motion in Limine to Exclude Deposition Designations of Midland Farms,

Inc. and Cloverland Farms Dairy.

       2.        Pursuant to the Court’s Orders, ECF Nos. 66, 85, the Protective Order in this case

and addendum thereto, ECF Nos. 45, 68, exhibits attached hereto are being filed under seal.

       3.        Attached as Exhibit 1 is a true and accurate excerpt of the Transcript of the February

28, 2011 Deposition of James A. Cella, Allen v. Dairy Farmers of America, Inc., No. 5:09-cv-

00230-cr (D. Vt.).

       4.        Attached as Exhibit 2 is a true and accurate excerpt of the Transcript of the March

9, 2011 Deposition of Demetrios E. Haseotes, Allen v. Dairy Farmers of America, Inc., No. 5:09-

cv-00230-cr (D. Vt.).
           Case 2:16-cv-00287-cr Document 271 Filed 07/01/20 Page 2 of 3




         I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.



Dated:     July 1, 2020



                                                     Alfred C. Pfeiffer Jr.
                                                     of LATHAM & WATKINS LLP




                                                 2
          Case 2:16-cv-00287-cr Document 271 Filed 07/01/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 1, 2020, I electronically filed with the Clerk of Court the
foregoing document using the CM/ECF system and served the below parties via email. The
CM/ECF system will provide service of such filing via Notice of Electronic Filing (NEF) to the
NEF parties:

       Joel G. Beckman, Esq. (jbeckman@nbparis.com)
       Gary L. Franklin, Esq. (gfranklin@primmer.com)
       William C. Nystrom, Esq. (wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. (ereidy@nbparis.com)
       Dana A. Zakarian, Esq. (dzakarian@nbparis.com)



Dated: July 1, 2020                                /s/ Alfred C. Pfeiffer Jr.
                                                   Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                                   LATHAM & WATKINS LLP
                                                   505 Montgomery Street, Suite 2000
                                                   San Francisco, CA 94111
                                                   Telephone: 415-391-0600
                                                   Facsimile: 415-395-8095
                                                   Email: al.pfeiffer@lw.com
